UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 14, 2013 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-05571 75-1047710 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 RadioShack Circle, Mail Stop CF4-101, Fort Worth, Texas 76102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 415-3700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. RadioShack Corporation (NYSE: RSH) announced today that it will end its relationship with Target Corp, where it helps operate Target Mobile in 1,500 Target stores,effective April 8, 2013. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Press Release, dated January 14, 2013, “RadioShack and Target Dissolve Target Mobile Partnership” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized this 14th day of January, 2013. RadioShack Corporation (Registrant) By: /s/ Dorvin D. Lively Dorvin D. Lively Executive Vice President – Acting Chief Executive Officer, Chief Financial Officer and Chief Administrative Officer (principal financial officer) 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release, dated January 14, 2013, “RadioShack and Target Dissolve Target Mobile Partnership” 4
